        Case 1:16-cr-00019-PGG Document 149 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

MAALIK ALIM JONES,                                            16 Cr. 19 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Defendant’s arraignment on the Superseding Indictment (Dkt. No. 148) will

be held on September 7, 2021 at 3:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 31, 2021
